Citation Nr: 0935790	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  07-05 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel




INTRODUCTION

The Veteran had active military service from April 1943 to 
February 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran claims that the VA examination provided in March 
2006 was inadequate.  The Board agrees and, thus, remands for 
a new VA examination.

The March 2006 VA examiner acknowledged that the Veteran had 
in-service noise exposure as an aircraft mechanic and 
repairman, but indicated that he also possibly had civilian 
occupational and recreational noise exposure from working as 
a civilian in general aviation for a few years after leaving 
service and watching auto races at the track when he was 
younger.  The examiner failed to render an etiology opinion 
as to the cause of the Veteran's current bilateral hearing 
loss and tinnitus, stating that without other supporting 
evidence, it is impossible for her to opine the causal 
factors without resorting to speculation.  

The Veteran is not required to show that hearing loss was 
present during active military service in order to establish 
service connection.  See Godfrey v. Derwinski, 2 Vet. App. 
352, 356 (1992).  Rather, he may establish the required nexus 
between his current hearing disability and his term of 
military service by showing that his current hearing 
disability resulted from personal injury suffered in the line 
of duty.  Id.  Claims for service connection must be 
considered on the basis of the places, types and 
circumstances of a claimant's military service.  38 C.F.R. 
§ 3.303(a).  

The Board notes that the Veteran's service treatment records 
have been found to be unavailable as they most likely were 
lost in the 1973 fire at the National Personnel Records 
Center in St Louis.  The claims file, however, contains the 
Veteran's DD 214 and his Separation Qualification Record.  
These records show that the Veteran was an airplane and 
engine mechanic for the 7th Emergency Rescue Squadron in 
India, Burma and Okinawa for 15 months during which he 
repaired helicopters, Catalinas, and B 17G's used in rescue 
operations.  The Separation Qualification Record also 
indicates the Veteran left college in 1940 and his pre-
service civilian occupation was an airplane and engine 
mechanic.  It also states that the Veteran was employed by 
Roosevelt Field Inc., Mineola, LI, N.Y. for seven months.  He 
worked at army air bases, checking condition of airplane and 
engine; made repairs and adjustments; made preflight and 
periodic inspections; inspected electrical, control and 
hydraulic systems, brakes, and motors, and that the Veteran 
was a licensed  mechanic by the Civil Aeronautics 
Administration.

Thus, this information indicates that the Veteran worked in 
aviation prior to service rather than after service as 
indicated by the VA examiner.  Thus, it appears that the 
examiner relied on inaccurate fact.  In addition, the 
examiner's report that the Veteran was exposed to 
recreational noise from attending auto races when "young" 
is too vague as it does not indicate whether this was pre-
service or post-service noise exposure.  As the examination 
report contains inaccurate and vague facts, it is 
insufficient for rating purposes.

In addition, the Board notes that a veteran is presumed to be 
in sound condition when he entered into military service 
except for defects, infirmities or disorders noted at the 
time of examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. §§ 1111.  As 
service treatment records are not available for review, 
including the Veteran's entrance examination, there is no 
evidence of any pre-existing hearing loss or tinnitus, such 
that the Veteran is presumed to have been in sound condition 
upon entry into service.  Thus, the examiner must presume 
that the Veteran had no hearing loss or tinnitus at the time 
he entered service when rendering an etiology opinion.  
Moreover, in providing an etiology opinion, the examiner must 
take into account the places, types and circumstances of his 
military service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Scheduled the Veteran for a VA 
audio examination.  The claims file 
must be provided to the examiner for 
review in conjunction with the 
examination, and such review should be 
noted in the examiner's report.

The examiner should elicit from the 
Veteran a detailed account of any 
instances of noise exposure during 
military service as well as after 
service.  After reviewing the file and 
conducting audiometric testing, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
(i.e., at least a 50 percent 
probability) that any current hearing 
loss (whether bilateral or unilateral) 
and tinnitus are due to acoustic trauma 
incurred during service taking into 
consideration the presumption of sound 
condition upon entrance into service 
and the places, types and circumstances 
of a claimant's military service, 
specifically noise exposure from the 
Veteran being an airplane mechanic and 
repairman in service.  The examiner 
should provide a complete rationale for 
any opinion given, including discussion 
of evidence contrary to the opinion 
rendered.  

2.  Thereafter, the Veteran's claims 
should be readjudicated.  If such 
action does not resolve the claims, a 
Supplemental Statement of the Case 
should be issued to the Veteran and his 
representative.  An appropriate period 
of time should be allowed for response.  
Thereafter, these claims should be 
returned to this Board for further 
appellate review, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



